DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/28/22 have been fully considered but they are not persuasive.  Applicants argue that the prior art cited does not teach, or reasonably suggest, a pipeline.  Applicants argue that “Nishituji only mentions FPGA generically in the reference…Nishitsuji does not disclose that the FPGA is configured during the runtime.”
As previously noted, Nishitsuji et al. disclose a pipeline for real-time calculation of holograms comprising calculator to calculate sub-holograms and controller to directly control a holographic display (via a PLS, point light source approach), where the pipeline is realized on the basis of at least one application field programmable logic gate array and/or at least one application-specific integrated circuit, where the at least one application field programmable logic gate array and/or at least one application-specific integrated circuit is configurable during the runtime (FPGA, field programmable gate array) [Introduction, Sections 2.1-2.2].  The FPGA is suitable for implementations for parallel processing and hardware implementations.  Further FPGAs are commonly known to be modifiable during runtime so that a FPGA has the ability to be configured during runtime.  The Examiner respectfully notes that the claims do not require further details or limitations as to how the FPGA is configurable during runtime.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	As such, the prior art of record teaches the instant invention as currently claimed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by

Consider claim 1, Nishitsuji et al. disclose a pipeline for real-time calculation of holograms comprising calculator to calculate sub-holograms and controller to directly control a holographic display (via a PLS, point light source approach), where the pipeline is realized on the basis of at least one application field programmable logic gate array and/or at least one application-specific integrated circuit, where the at least one application field programmable logic gate array and/or at least one application-specific integrated circuit is configurable during the runtime (FPGA, field programmable gate array) [Introduction, Sections 2.1-2.2].
Consider claim 2, Takashi et al. disclose (e.g. figures 1-3) a pipeline further comprising an apparatus for calculating a 2D sub-hologram for representing an object point (PLS, point light source approach) of a three-dimensional scene using a holographic display (abstract, introduction), comprising:
-    a spatial light modulator with a matrix of image elements (CGH is displayed on the SLM),
-    the 2D sub-hologram containing image elements of the spatial light modulator and (i.e. CGH displayed on the SLM) having a rotational symmetry (the zone plate has circular symmetry),
-    the 2D sub-hologram comprising a half 1D sub-hologram along a section through the 2D sub-hologram from the origin of the 2D sub-hologram up to a maximum radius of the 2D sub-hologram (single line with complex amplitude along the radial direction),

Consider claim 3, Nishitsuji et al. disclose a pipeline, wherein the pipeline comprises a functional unit for receiving object points for describing a scene to be reconstructed, a functional unit for calculating the hologram and a functional unit for outputting the hologram for representation on a spatial light modulator (the CGH is calculated and then output to on the SLM to be displayed) [Introduction], wherein the functional units of the pipeline are fixedly integrated (FPGA), but are not assigned to a specific spatial light modulator or holographic display (the FPGAs are fixedly integrated in the circuit and configurable during the runtime) [Sections 2.1,2.2, 4]
Consider claim 4, Nishitsuji et al. disclose (e.g. figures 1-3) a pipeline, further comprising calculator to calculate in realtime both of 1D hologram and 2D hologram and/or supporter to support various encoding types and output modes (a computer can support various encoding types and output modes) [Introduction, Sections 2.1-2.2].
Consider claim 5, Nishitsuji et al. disclose (e.g. figures 1-3) a pipeline, wherein the resolutions for hologram and 3D scene to be represented are independent of the hardware used (computation of the image quality and resolution is independent of the hardware) [Introduction, Section 2.1-2.2].
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashi et al. (“Fast Calculation of Computer-Generated Hologram Using the Circular Symmetry of Zone Plates,” Optics Express, Vol. 20, No. 25, 3 December 2012, pages 27496-27502) in view of Tomoyoshi et al. “Special-purpose Computer HORN-5 for a real-time electroholography,” Optics Express, Vol. 13, No. 6, 1 January 2005 (2005-01-01), page .
Consider claim 6, Nishitsuji et al. does not explicitly disclose (e.g. figures 1-3) a scalability of the circuit for different display sizes and/or hologram resolutions and/or scene resolutions and/or display parameters by a variable activation of the computation paths. Nishitsuji and Tomoyoshi are related as holographic processors.  Tomoyoshi discloses a scalability of the circuit for different display sizes and/or hologram resolutions and/or scene resolutions and/or display parameters by a variable activation of the computation paths (adaption of the output of graphic processors or FPGAs and different display sizes to deal with any size of hologram) [page 1925].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Nishitsuji to include the scalability, as taught by Tomoyoshi, in order to accommodate any size of hologram.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashi et al. (“Fast Calculation of Computer-Generated Hologram Using the Circular Symmetry of Zone Plates,” Optics Express, Vol. 20, No. 25, 3 December 2012, pages 27496-27502) in view of Seung-Cheol Kim et al. “Effective memory reduction for the novel look-up table with one-dimensional sub-principle fringe patterns in computer generated holograms,” Optics Express, Vol. 20, No. 11, 21 May 2012, (2012-05-21), page 12021, XP 055102161, ISSN: 1094-4087, DOI: 10.134/OE.20.012021 (both of record).
Consider claim 7, Nishitsuji et al. does not explicitly disclose maximizing the workload of the circuit and minimizing the required resources by the realization of dynamic sub-hologram sizes. Nishitsuji and Seung-Cheol are related as hologram .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872